Title: Instructions to Captain Nicholson Broughton, 2 September 1775
From: Washington, George
To: Broughton, Nicholson



[Cambridge, 2 September 1775]


1. You being appointed a Captain in the Army of the United Colonies of North America, are hereby direct⟨ed⟩ to take the Command of a Detachment of sd Army & proceed on Board the Schooner Hannah at Beverly lately fitted out & equipp’d with Arms Ammunition & Proviss. at the Continental Expence.
2. You are to proceed as Commander of sd Schooner immediately on a Cruize against such Vessels as may be found on the High Seas or elsewhere bound inwards or outwards to or from Boston in the Service of the ministerial Army & to take & seize all such Vessels laden with Soldiers, Arms, Ammunition or Provisions for or from sd Army or which you shall have good Reason to suspect are in such Service.
3. If you should be so successful as to take any of sd Vessels

you are immediately to send them to the nearest & safest Port to this Camp under a careful Prize Master directing him to notify me by Express immediately of such Capture with all Particulars & there to wait my farther Direction.
4. You are to be very particular & diligent in your Search after all Letters or other Papers tending to discov⟨er⟩ the Designs of the Enemy or of any other Kind & to forward all such to me as soon as possible.
5. Whatever Prisoners you may take you are to treat with Kindness & Humanity as far as is consistent with your own Safety—their private Stock of Money, & Apparel to be given them after being duly search’d, and when they arrive at any Port you are to apply to the Committe⟨e⟩ or to any Officer of the continental Army Stationed at such Port for a Guard to bring them up to Head Quarters.
6. For your own Encouragement & that of the other Officers & Men to Activity & Courage in this Service, over & above your Pay in the continental Army you shall be entitled to one third Part of the Cargo of every Vessel by you taken & sent into Port (military & naval Stores only excepted, which with Vessels & apparel are reserved for the publick Service)—which sd third Part is to be divided among the Officers & Men in the followg Proportions.


          
            Captain
            6 Shares
          
          
            1st Lieutt
            5 Do
          
          
            2d Lieutt
            4 Do
          
          
            Ship’s master
            3 Do
          
          
            Steward
            2 Do
          
          
            Mate
            1½
          
          
            Gunner
            1½
          
          
            Boatswain
            1½
          
          
            Gunner’s Mate & Sergt
            1½
          
          
            Privates
            1 Share each
          
        


7. You are particularly charged to avoid any Engagement with any armed Vessel of the Enemy tho’ you may be equal in Strength, or may have some small Advantage; the Design of this Enterprize being to intercept the Supplies of the Enemy which will be defeated by your running into unnecessary Engagements.
8. As there may be other Vessels employed in the same Service

with yourselves you are to fix upon proper signals & your Stations being settled so as to take the greatest Range avoid cruizing on the same Ground—if you should happen to take Prizes in Sight of each other the Rules which take Place among private Ships of War are to be observed in the Distribution of the prize Money.
9. In Case of retaking the Vessel of any Friend to the American Cause I will recommend it to such Person to make a suitable Compensation to those who have done such a Service—but such Vessels are not to be deemed as coming within the Directions respecting other Vessels.
10. You are to be extremely careful & ⟨frugal of your⟩ Ammunition—by no Means to waste any of it in Salutes or for any Purpose but what is absolutely necessary.

